                                                                             Case 4:20-cv-04039-YGR Document 83 Filed 02/08/21 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3
                                                                                                            UNITED STATES DISTRICT COURT
                                                                  4
                                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                                                  5

                                                                  6                                                          Case No.: 20-CV-4039 YGR
                                                                      SUNBELT RENTALS, INC. A/K/A SUNBELT
                                                                  7   RENTALS – REGION 8,
                                                                                                                             ORDER GRANTING STIPULATION FOR
                                                                  8                  Plaintiff,                              DISMISSAL OF CROSS-DEFENDANT WOOD
                                                                                                                             REAL ESTATE INVESTORS, LLC, WITHOUT
                                                                  9            vs.                                           PREJUDICE
                                                                 10   T.B. PENICK AND SONS, INC., ET AL.,                    Re: Dkt. No. 80
                                                                 11                   Defendants.
                                                                 12
                                                                      T.B. PENICK AND SONS, INC.,
                               Northern District of California
United States District Court




                                                                 13
                                                                               Cross-Claimant,
                                                                 14
                                                                               VS.
                                                                 15
                                                                      WP WEST BUILDERS CALIFORNIA L.P., ET
                                                                 16   AL.,

                                                                 17            Cross-Defendants.
                                                                 18
                                                                               Having reviewed the Stipulation entered into by Penick, RLI, WP West, Wood Real Estate
                                                                 19
                                                                      and Alta Potrero, and good cause appearing, IT IS HEREBY ORDERED that:
                                                                 20
                                                                         1.           Penick’s cross-claims against Wood Real Estate be DISMISSED WITHOUT PREJUDICE;
                                                                 21
                                                                         2.           The hearing scheduled on March 2, 2021 at 2:00 p.m. for Wood Real Estate’s Motion to
                                                                 22
                                                                                      Dismiss be VACATED;
                                                                 23
                                                                         3.           Wood Real Estate be DISMISSED from this action WITHOUT PREJUDICE; and
                                                                 24
                                                                         4.           Each Party shall bear its own attorney’s fees and costs.
                                                                 25
                                                                               IT IS SO ORDERED.
                                                                 26

                                                                 27
                                                                      Date: February 8, 2021                                    _______________________________________
                                                                 28                                                                 YVONNE GONZALEZ ROGERS
                                                                                                                                UNITED STATES DISTRICT COURT JUDGE
